                    Case 2:20-cv-02079-KJM-CKD Document 18 Filed 04/13/21 Page 1 of 3

            1    NATALIA D. ASBILL-BEAROR, SBN 281860
                 natalia@perkinsasbill.com
            2    ROBIN K. PERKINS, SBN 131252
                 robin@perkinsasbill.com
            3    PERKINS ASBILL, APLC
                 707 Commons Drive, Suite 201
            4    Sacramento, CA 95825
                 Telephone: 916.446.2000
            5    Facsimile: 916.446.6400

            6    Attorneys for Plaintiff KELLY BRIGHT

            7    JESSE A. CRIPPS, SBN 222285
                   jcripps@gibsondunn.com
            8    MEGAN M. LAWSON, SBN 294397
                   mlawson@gibsondunn.com
            9    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
           10    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
           11    Facsimile: 213.229.7520

           12    Attorneys for Defendant
                 AMERICAN HOME SHIELD CORPORATION
           13

           14
                                             UNITED STATES DISTRICT COURT
           15
                                            EASTERN DISTRICT OF CALIFORNIA
           16
                                                 SACRAMENTO DIVISION
           17
                 KELLY BRIGHT,                             CASE NO. 2:20-CV-02079-KJM-CKD
           18
                                    Plaintiff,             STIPULATION AND ORDER FOR
           19                                              EXTENSION OF TIME FOR DEFENDANT
                       v.                                  TO FILE RESPONSIVE PLEADING
           20
                 AMERICAN HOME SHIELD
           21    CORPORATION, a Delaware corporation,

           22                       Defendant.

           23

           24

           25

           26

           27

           28
                                                           STIPULATION AND ORDER FOR EXTENSION OF TIME
Gibson, Dunn &
Crutcher LLP
                                                             FOR DEFENDANT TO FILE RESPONSIVE PLEADING
                                                                          CASE NO. 2:20-CV-02079-KJM-CKD
                      Case 2:20-cv-02079-KJM-CKD Document 18 Filed 04/13/21 Page 2 of 3

            1            Plaintiff Kelly Bright and Defendant American Home Shield Corporation hereby submit a

            2    joint stipulation to extend the time for Defendant American Home Shield Corporation to file its

            3    responsive pleading to the complaint as follows:

            4            WHEREAS, Plaintiff filed a Complaint in this Court on October 16, 2020 (Dkt. No. 1) (the

            5    “Action”);

            6            WHEREAS, the Parties previously agreed to extend the time for Defendant’s responsive

            7    pleading to twenty-eight (28) days following the conclusion of the Voluntary Dispute Resolution

            8    Program (“VDRP”) (Dkt. Nos. 8, 9);

            9            WHEREAS, the parties participated in the VDRP session on March 2, 2021, but the session

           10    did not result in resolution of this action;

           11            WHEREAS, the parties agreed to further extend the time for Defendant’s responsive pleading

           12    by seven (7) days, to April 6, 2021, which was entered by the Court (Dkt. No. 15);

           13            WHEREAS, the parties met and conferred regarding Defendant’s anticipated motion to

           14    compel arbitration and agree that additional time is needed in order to determine whether they can

           15    resolve the matter without motion practice; and

           16            WHEREAS, this stipulation is the fourth extension by the parties regarding Defendant’s

           17    responsive pleading and made in response to the parties’ desire to continue to meet and confer

           18    regarding Defendant’s anticipated motion to compel arbitration and to stay this action, in order to

           19    determine whether they can resolve the matter without motion practice;

           20            THEREFORE, IT IS STIPULATED AND AGREED THAT, by and between the undersigned

           21    counsel, Defendant will file its motion to compel arbitration of this Action, on or before April 9,

           22    2021.

           23    //

           24    //

           25    //

           26    //

           27    //

           28
                                                                    2 STIPULATION AND ORDER FOR EXTENSION OF TIME
Gibson, Dunn &
Crutcher LLP
                                                                         FOR DEFENDANT TO FILE RESPONSIVE PLEADING
                                                                                     CASE NO. 2:20-CV-02079-KJM-CKD
                    Case 2:20-cv-02079-KJM-CKD Document 18 Filed 04/13/21 Page 3 of 3

            1    Dated: April 12, 2021
                                                   NATALIA D. ASBILL-BEAROR
            2                                      ROBIN K. PERKINS
                                                   PERKINS ASBILL, APLC
            3

            4                                      By:            /s/ Natalia D. Asbill-Bearor
                                                                      Natalia D. Asbill-Bearor
            5                                                   Attorneys for Plaintiff Kelly Bright
            6
                                                   JESSE A. CRIPPS
            7                                      MEGAN M. LAWSON
                                                   GIBSON, DUNN & CRUTCHER LLP
            8

            9                                      By:            /s/ Jesse A. Cripps
                                                                     Jesse A. Cripps
           10                                                   Attorneys for Defendant
                                                         AMERICAN HOME SHIELD CORPORATION
           11

           12
                        IT IS SO ORDERED.
           13

           14    DATED: April 12, 2021.
           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                         3 STIPULATION AND ORDER FOR EXTENSION OF TIME
Gibson, Dunn &
Crutcher LLP
                                                             FOR DEFENDANT TO FILE RESPONSIVE PLEADING
                                                                         CASE NO. 2:20-CV-02079-KJM-CKD
